UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): February 23, 2011 GREEN ENERGY LIVE, INC. (Exact name of registrant as specified in Charter) Nevada 333-148661 33-1155965 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 111 Hekili Street #A-1843 Kailua, HI 96734 (Address of Principal Executive Offices) (800) 557-9572 (Registrants Telephone number, including area code) 1740 44th Street, Suite 5-230 Wyoming, MI 49519-6443 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Information On February 23, 2011, the Board of Directors of Green Energy Live, Inc. (the Company) approved the filing of a Form 15 with the Securities and Exchange Commission (SEC) to voluntarily suspend its reporting obligations with the SEC and to terminate the registration of its common stock under the Securities Exchange Act of 1934, as amended. As a result of this action, the common stock of the Company will no longer be traded on the OTC Bulletin Board. The Company will continue to trade on the OTC Markets. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. GREEN ENERGY LIVE, INC. Dated: February 23, 2011 By: /s/ Richelle Kim Richelle Kim President, Chief Executive Officer
